Citation Nr: 1112048	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-29 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from April 1970 to February 1973.  

This appeal comes before the Board of Veterans' Appeals (Board) from a August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO, in June 2010.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  No defects, infirmities, or disorders of the lumbar spine were noted at the time of the examination, acceptance, and enrollment.

2  Clear and unmistakable evidence establishes that a low back strain predated service.  

3.  Clear and unmistakable evidence establishes that the pre-existing low back strain did not worsen beyond the natural progress of the disease during service.  

4.  Arthritis did not become manifest within a year of discharge; arthritis, degenerative disc disease, and spondylolisthesis are not related to service.



CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by service; arthritis is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2008 letter.

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2010).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Judge discussed the elements required for a service connection claim, including the elements found to be missing in the rating decision on appeal.  The Veteran's symptomatology and account of his injury was discussed in detail.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified and available post-service private and VA treatment records.  The Veteran submitted additional evidence after the most recent supplemental statement of the case, but he included waivers of his right to have that evidence considered initially by the agency of original jurisdiction.  Therefore, a remand for such consideration is not necessary.  

In addition, the Veteran was afforded two VA examinations as to diagnosis and etiology.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

While the Veteran has asserted that the VA opinions in this case are inadequate, he appears to base this assertion on the reliance of the VA examiners on his account in service of a pre-service back injury.  As discussed in detail below, clear and unmistakable evidence demonstrates that there was a pre-service low back injury.  Accordingly, any reliance by examiners on such evidence is justifiable.  The Veteran has asserted that a VA examiner made reference to a pre-service motorcycle accident rather an automobile accident.  A review of her reports reflects that she discussed an automobile accident.  To the extent that she may have referred somewhere in her reports to a motorcycle accident, a review of her analysis does not reveal that this distinction impacted her opinion.  She clearly related in both reports the history of an automobile accident as contained in the service records.  As discussed below, although the Veteran has not been consistent in his statements, he has testified under oath that he was involved in a pre-service automobile accident.  The Board finds no prejudice resulting from any misstatement regarding motorcycle versus automobile, if it in fact occurred.  

II.  Analysis

Veterans are entitled to compensation from the Department of Veterans Affairs if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that his claimed low back disability is related to combat.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).

In this case, there is a question as to whether the Veteran had a back injury that predated service.  

The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

When examined 5-months prior to entry into active service in November 1969, no defects, infirmities, or disorders of the lumbar spine were noted.  No additional examination was conducted before the Veteran entered active duty service in April 1970.  Accordingly, the presumption of sound condition attaches in this case.  In order to rebut the presumption, clear and unmistakable evidence must demonstrate both that a lumbar spine injury or disease existed before acceptance and enrollment, and that such injury or disease was not aggravated by service.  Although both findings are required, the Board has addressed these matters separately, as the evidence pertinent to each question is different.  

Service treatment records reveal that the Veteran was treated for complaint of pain in the chest on August 5, 1970 at the dispensary at Ft. Story, Virginia.  At that time, the Veteran reported that he had been in a car accident before coming into the service and had received chest and back injuries.  

On an October 27, 1970 visit to the dispensary in Oakland, California, the Veteran complained of back pain "since auto accident in Jan 70."  The Veteran reported that he had been hospitalized for two days for x-rays with a diagnosis of strain.  

A June 1971 orthopedics consultation once again shows a report that the Veteran injured his back in January 1970 in an auto accident.  

The examination for separation on January 23, 1973 reveals abnormal findings for the spine, with a notation of chronic low back strain, existing prior to service.  

After separation from active service, the Veteran filed his original post-service claim for compensation in June 2003, more than 30 years after separation.  At that time, the Veteran did not mention a back problem, but sought service connection for hearing loss and tinnitus.  On his audiological case history form, he reported a post-service work history as a logger.  A private psychiatric examination in December 2006 also notes that the Veteran worked independently as a logger.  

In January 2007, the Veteran filed a VA Form 21-4138 seeking service connection for posttraumatic stress disorder (PTSD).  Again, he did not mention a back disability.  In a February 2007 letter describing the Veteran's PTSD stressors, he described an incident in the service when he was pinned between two cargo pallets aboard ship and injured his back.  According to the Veteran, he was given pain pills by the ship's medical officer.  In a November 2007 letter, the RO inquired as to whether the Veteran had intended his stressor statement regarding the back injury to be treated as a claim for service connection.  In a February 2008 letter, the Veteran responded with the current claim for service connection.  In that claim, he reported that he either incurred or perhaps aggravated and made worse a low back injury during his tour of duty in Vietnam.  He reported that the ship hit bad weather and a pallet got loose.  The pallet slid into him and pinned him against another pallet.  He experienced back pain, and the next morning, the acting medical officer gave him some medication.  

Regarding whether the Veteran had a pre-existing back injury, the Board finds that clear and unmistakable evidence demonstrates that he had a pre-existing back strain - an injury which occurred after his pre-induction physical, but prior to his entry into active duty.  In so finding, the Board attaches great significance to the opinion of a medical professional who examined the Veteran in December 2009 and, after a review of the evidence, was left with the "clear and unmistakable medical conclusion" that a chronic low back disability pre-existed the Veterans entrance into duty on April 1970.  

The Board notes that the Veteran does not dispute that he was involved in a motor vehicle accident prior to service in January 1970.  The Veteran testified at first that there was false information in the VA examination reports concerning motor vehicle accidents prior to service.  However, this appears to relate to some information that he believes was reported concerning a motorcycle accident.  He ultimately conceded and testified that he was involved in a motor vehicle accident prior to service.  He testified that a snow plow truck hit his friend's vehicle and, they took him and his friend to the hospital and held them overnight.  However, pertinent to his claim, he asserted that he was not injured in the accident.  

The Board acknowledges that the record contains no clinical evidence dated prior to service regarding the back.  However, the Veteran's current assertions and testimony contrast sharply with statements he made in the service.  Regarding a pre-service injury, when treated in service in August 1970, he reported that he had not only been involved in a pre-service accident, but had received chest and back injuries in the accident.  In October 1970, he reported to a healthcare provider that he had been hospitalized for two days after the accident, had been diagnosed with a strain, and had experienced back pain since the accident.  And in June 1971, he again reported a back injury prior to service.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statements in service is significant.  Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately because the declarant has a strong motive to tell the truth in order to receive proper care.   

In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits in addition to or instead of medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the credibility of testimony].

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is his credibility which the Board finds is lacking.  Simply put, his consistent reports of sustaining a pre-service back injury given in service are more convincing than the Veteran's later statements made in support of a claim for monetary benefits.  

The Veteran also testified that he had no intervening back injuries since the incident involving being trapped between two pallets.  However, the report of a February 2000 chiropractic treatment notes that, recently, the Veteran had been playing with a 50-lb dog.  He picked the dog up to throw him in the snow and felt a lumbosacral twinge.  He also reported an injury 2 years prior while fishing in the Bahamas.  The Veteran also attributed pain to his many daily stumbles and falls while logging.  In April 2005, the Veteran was referred for physical therapy for cervical, thoracic and lumbar pain.  At that time, he reported onset of pain while snow raking his roof the previous year.  It was not severe at that time, but had become much more noticeable to the point where he was seeking treatment one year later.  In a January 2009 VA outpatient note, the Veteran reported right lower back pain which developed after shoveling snow.  

Thus, the Veteran has also provided conflicting statements regarding post-service back injuries.  For the same reasons discussed above, the Board finds his statements to health care providers made prior to his current claim to be more reliable than the statements made both to health care providers and to VA in the context of the current claim.  His pattern of reporting is the same in both cases.  His assertions made closest in time to service consistently acknowledge that he injured his back prior to service.  Also significant, in his February 2007 claim for service connection, he tacitly acknowledged a pre-existing back injury, as he asserted that he either "incurred or perhaps aggravated and made worse" a low back injury during his tour of duty.  

Since he filed his current claim, his story has changed markedly, such that he now denies any pre-service injury, although at times acknowledging the accident, and he now endorses a much more significant event in service than is reflected in his own statements, as recorded in the service treatment records.  We interpret this material change in accounts as an attempt to support the current claim for benefits and not as an accurate description of the events before during and after service.  This leaves the Board to rely on the statements contemporaneous to service, which uniformly endorse a pre-existing back injury resulting from a motor vehicle accident, resulting in hospitalization and a diagnosis of back strain.  As there is no credible evidence to the contrary, the Board concludes by clear and unmistakable evidence, the Veteran's back strain predated service.  

The Board now turns to the question of whether the pre-existing injury was aggravated by service, to include the question of whether any current back diagnosis other than strain was incurred in service, or represents an aggravation of the pre-existing strain.  Significant in this question is whether the low back strain increased in severity during service, as there is no presumption of aggravation of a preexisting injury unless the preservice disability increased in severity during service.  38 U.S.C. § 1153; Paulson v. Brown, 7 Vet. App. 466 (1995).

As noted above, service treatment records reveal that the Veteran was treated for complaint of back pain in October 1970, and again in June 1971.  However, no intervening back injury was noted on either occasion, and these records demonstrate only the occurrence of symptoms during service.  The examination for separation reveals abnormal findings for the spine, but notes only the pre-existing low back strain.  Thus, at discharge, there is no additional diagnosis, and no indication of any symptomatology other than that attributable to back strain.  

Regarding the Veteran's assertion that he was trapped between two pallets, the Board notes that the service treatment records regarding back pain do not mention this incident, and prior to his February 2007 stressor letter, the Veteran himself had never mentioned the incident.  Moreover, he has been inconsistent in his account of the date of this incident.  In his hearing testimony, the Veteran described the incident as occurring in mid 1971.  He also reported to the VA examiner in December 2009 that the incident took place in 1971.  However, he reported to the same examiner in July 2008 that the event took place in 1970.  Nevertheless, the Board may and does concede that the Veteran experienced the incident as he described it in his written statements and testimony.  However, this does not establish aggravation.  The question to be answered is whether this incident, or any reported back symptomatology in service represents a worsening of the pre-existing back strain.  

After separation from active service, the Veteran waited more than 30 years before filing a claim regarding the back.  Even though he filed two service connection claims for other disabilities, he did not file a claim regarding the back until specifically prompted by the RO.  

The Board is of course cautious in interpreting the Veteran's extended silence regarding his back as evidence against aggravation.  However, were the fact asserted by the Veteran is that he either "incurred or perhaps aggravated and made worse" a low back disorder in service, his actions during the period intervening service and the filing of his claim are significant.  Particularly notable in this case is his initial post-service treatment for back complaints, which comes in February 2000.  At that time, the Veteran sought chiropractic care for lower back pain from R.H.G.  

Upon initiation of treatment, the Veteran reported that he had never been treated by a chiropractor before, that the condition began on February 4, 2000, that he had never been treated by a medical physician for this condition, and that he had never had this or similar conditions in the past.  In the initial evaluation, R.H.G. noted a grade I/II spondylolisthesis as well as degenerated discs and some spurring, found "probably due to the type of work that [the Veteran] had been performing which is a logger for 25 years."  As set out above, the Veteran attributed his pain to his many daily stumbles and falls while logging.  The treatment notes also reflect recent onset of symptoms from picking up a 50-lb dog to throw him in the snow, and other reports reflect injuries from shoveling snow.  

The Board reiterates that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Thus his account as reported to R.H.G. is more reliable than his current account regarding aggravation, which is not credible. 

Thus, the Veteran's silence for many years after service is coupled with his initial statements to health care providers upon seeking treatment, in which he reported no prior treatment, and in which he attributed his symptoms to post-service causes.  In this context, the Veteran's silence regarding his back, while seeking service connection for other disabilities adds to the impression that he did not believe his back symptoms were related to service.  Thus, his silence in this case tends to disprove his current assertion regarding in-service incurrence or aggravation of the current back disability.  

The Board acknowledges a June 2010 written statement from the Veteran's spouse, who has known the Veteran since 1974, and noted that, not long after meeting the Veteran, he seemed to be in pain quite often, and he related the incident of being injured on board ship, and that his back had never been the same since.  The Board notes that the Veteran's spouse does not profess to have known him prior to service, or at the time of the alleged in-service injury.  Thus, her statement that he has never been the same since that injury must necessarily be based on the Veteran's account of his condition before it occurred.  To this extent, her statement is based on noncredible history.  Moreover, this statement is not contemporaneous to service, but was made in the context of the Veteran's ongoing claim for monetary benefits.  The statement is also contradicted by the Veteran's own account in February 2000, which the Board has found to be more reliable than his later statements.  In short, the statement of the Veteran's spouse is based in part on noncredible history, and it does not address or account for other significant evidence, including the Veteran's attribution of the onset of his symptoms to post-service factors, such as his 25 year history of working as a logger.  It is therefore accorded almost no probative weight.  

The Veteran has also stated that there are several individuals who served with him at the time of the alleged in-service injury.  However, he has not submitted any statements from such persons.  In any event, as set out above, the Board does not dispute the in-service incident alleged by the Veteran and freely concedes that he sought treatment for back pain in service.  However, the fact of seeking treatment for a condition which has been found to predate service does not establish aggravation.  In this case, the most reliable evidence is the fact that the Veteran was found to have the same condition at discharge as was diagnosed prior to service, and that before filing the current claim, he reported to a private health care professional that he experienced no symptoms until 2000, and attributed his symptoms to post-service cause.

Finally, the Board turns to the opinion evidence regarding in-service incurrence and/or aggravation of the currently diagnosed degenerative disc disease, spondylolisthesis, and arthritis.  

The report of a July 2008 VA examination shows a diagnosis of spondylolisthesis with underlying degenerative disease, lumbar spine.  After reviewing the evidence and examining the Veteran, the examiner stated that the Veteran's current back condition is less likely than not related to the mild back strain that was treated during service and there is no evidence to suggest the pre-service back strain was aggravated beyond normal progression due to his military service.

The report of a December 2009 VA examination reflects that, after a review of the evidence and examination of the Veteran, the examiner was left with the "clear and unmistakable medical conclusion of a chronic low back disability that preexisted entrance onto active duty was not permanently worsened to an abnormal level of severity not expected in the normal course of the disorder during or by active service April 1970 to February 1973."  In so concluding, the examiner noted that records indicate the Veteran was seen on three occasions during active duty for complaints of chest and back pain and was seen by orthopaedics, but the diagnosis remained as back strain with an additional comment of a concurrent psychological component.  He also notes that the service records are silent for treatment for any injury involving the back while in service.  The examiner concluded that there is no medical evidence to indicate the Veterans pre-service chronic back strain was permanently aggravated beyond its normal progression while he was active duty.  

The Board acknowledges that the December 2009 examiner appears to have discounted the Veteran's assertions made to him, and contained in his claim, that he experienced a significant injury from the on-board incident involving entrapment between two pallets.  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

As discussed in detail above, while the incident involving the pallets may or may not have occurred, the Veteran's statements attributing initial onset of symptoms to this incident, and his alternatively attributing a worsening of the pre-existing disability to this incident, have been deemed not to be credible, and the examiner's discounting of those statements does not diminish the probative value of his opinion.  

The Board also acknowledges a private medical opinion from D.S., M.D., dated in July 2010.  D.S. reported the Veteran's account of the pallet incident and reported that the Veteran had "no history of low back ache prior to this accident."  D.S. stated his opinion that "I do feel that this injury is directly related to his trauma sustained while in the army in 1971."  As discussed in detail above, the Veteran's account of having no history of low back symptoms or injury prior to service is not credible, and thus deemed to be false.  Rather, clear and unmistakable evidence demonstrates that he had a pre-existing back disability.  As such, the opinion of D.S. that is explicitly based on this noncredible history is deemed equally noncredible.  

In sum, the credible opinion evidence in this case is in concert with the Veteran's statements made to medical professionals prior to his current claim.  That evidence clearly and unmistakably shows that his pre-existing low back strain was not aggravated by service.  In addition, the evidence demonstrates that post-service diagnosis such as arthritis, degenerative disc disease, and spondylolisthesis were not present in service or until many years later.  Moreover, the credible evidence demonstrates that they are not related to service.  As such, service connection for a low back disability is not in order.  



ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


